Exhibit CERTIFICATION I, Tae Heum Jeong, certify that: 1. I have reviewed this Amendment No.1 to the annual report on Form 10-K of Rexahn Pharmaceuticals, Inc. and 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: March 24, 2009 /s/ Tae Heum Jeong Tae Heum Jeong Chief Financial Officer
